                                                  Case 3:20-cv-03131-JSC Document 9 Filed 05/11/20 Page 1 of 1




                                   1

                                   2
                                                                       UNITED STATES DISTRICT COURT
                                   3
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                         PACIFIC WINE DISTRIBUTORS, INC.,
                                   5     individually and on behalf of all others                Case No. 3:20-cv-03131-JSC
                                         similarly situated,
                                   6                                                             CONSENT OR DECLINATION
                                                                           Plaintiff,            TO MAGISTRATE JUDGE
                                   7             vs.                                             JURISDICTION

                                   8     VITOL INC.; SK ENERGY AMERICAS,
                                         INC.; and SK TRADING
                                   9     INTERNATIONAL CO. LTD.,
                                  10                                       Defendants.
                                  11
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                  12   or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                       jurisdiction in this matter. Sign this form below your selection.
Northern District of California
 United States District Court




                                  13
                                           ☒ Consent to Magistrate Judge Jurisdiction
                                  14

                                  15           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  16   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  17

                                  18            OR

                                  19       ☐ Decline Magistrate Judge Jurisdiction

                                  20           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  21
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                       be reassigned to a United States district judge.
                                  22
                                        DATE:    May 11, 2020                                NAME:     Christopher L. Lebsock
                                  23
                                                                                    COUNSEL FOR
                                  24                                                (OR “PRO SE”):     Pacific Wine Distributors, Inc.

                                  25
                                                                                                       /s/ Christopher L. Lebsock
                                  26                                                                                   Signature

                                  27

                                  28
